     Case 3:19-cv-00213-JLB-RBB Document 35 Filed 07/18/19 PageID.259 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NIEYSHA WHITE, individually and on                  Case No.: 19-cv-00213-JLB (RBB)
     behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO AMEND THE
     v.                                                  DESIGNATION OF EXPERTS AS
14
                                                         FOUND IN THE PRETRIAL
     CONTINENTAL CENTRAL CREDIT,
15                                                       SCHEDULING ORDER
     INC.,
16                                    Defendant.         [ECF No. 33]
17
18
19          Before the Court is a Joint Motion to Amend the Designation of Experts as Found
20   in the Pretrial Scheduling Order of April 12, 2019, Document 22. (ECF No. 33.) Good
21   cause appearing, the Joint Motion is GRANTED. Accordingly, the Court modifies the
22   Scheduling Order (ECF No. 22) as follows:
23          1.    The parties shall designate their respective experts in writing and comply with
24   the disclosure provisions in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil
25   Procedure no later than seven (7) calendar days after the Court has ruled on Plaintiff’s
26   Motion for Summary Judgment or, Alternatively, for Partial Summary Judgment (ECF No.
27   28).
28   ///

                                                     1
                                                                              19-cv-00213-JLB (RBB)
     Case 3:19-cv-00213-JLB-RBB Document 35 Filed 07/18/19 PageID.260 Page 2 of 2


1            2.   The date for exchange of rebuttal experts shall be no later than twenty-one
2    (21) calendar days after the designation of experts. Any party shall supplement its
3    disclosure regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D) by the same
4    date.
5            3.   All other dates and requirements set forth in the Scheduling Order (ECF No.
6    22) remain in effect.
7            IT IS SO ORDERED.
8    Dated: July 18, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             19-cv-00213-JLB (RBB)
